170 N.J. Super. 410 (1979)
406 A.2d 982
IN THE MATTER OF THE PETITION OF DR. HUBERT H. BYRON, LOUIS E. MEDVED AND ARMANDO MARINO, CONTESTING THE ELECTION OF R. DAVID SPERLING TO THE OFFICE OF MAYOR, AND SAMUEL MARSHALL AND HELEN FARAGO TO THE OFFICES OF COUNCILMAN OF THE BOROUGH OF WRIGHTSTOWN PURSUANT TO N.J.S.A. 19-29-1 ET SEQ.
Superior Court of New Jersey, Appellate Division.
Argued September 25, 1979.
Decided October 2, 1979.
Before Judges LORA, ANTELL and PRESSLER.
Mr. Joseph M. Pinto argued the cause for appellants Dr. Hubert H. Byron and Armando Marino (Messrs. Polino and Williams, attorneys).
Mr. William J. O'Byrne argued the cause for respondents R. David Sperling, Samuel Marshall and Helen Farago.
Ms. Janice S. Mironov, Deputy Attorney General, argued the cause for respondent Burlington County Board of Elections (Mr. John J. Degnan, Attorney General of New Jersey, attorney).
*411 Mr. M. Jefferson Davis, Burlington County Solicitor, filed statement in lieu of brief on behalf of respondent Burlington County Clerk.
Mr. Emerson L. Darnell filed brief Amicus Curiae on behalf of American Civil Liberties Union of New Jersey (Darnell and Scott, attorneys).
PER CURIAM.
We affirm substantially for the reasons set forth in the written opinion of Judge Haines reported at 165 N.J. Super. 468 (Law Div. 1978). Appellants' contention that the Burlington County Board of Elections was without authority and jurisdiction to reject the absentee ballots in dispute is without merit. N.J.S.A. 19:57-24, 31, 33, 35.